UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4349



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PEDRO JAIMEZ, a/k/a Salbador Pineda-Palacios,
a/k/a Celso Pineda, a/k/a Celso Pineda-
Valdovinos,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (1:05-cr-00294-WLO)


Submitted:   October 31, 2006          Decided:     November 28, 2006


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Angela Hewlett Miller, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Pedro Jaimez, a/k/a Salbador Pineda-Palacios, a/k/a Celso

Pineda, a/k/a Celso Pineda-Valdovinos appeals his conviction and

105-month sentence for illegal reentry of a previously-deported

aggravated    felon,   in   violation   of   8    U.S.C.   §§   1326(a)   and

(b)(2)(2000).      Jaimez’s attorney filed a brief in accordance with

Anders v. California, 386 U.S. 739 (1967), certifying that there

are no meritorious grounds for appeal, but questioning whether the

district court erred by imposing a sentence within the guidelines.

Specifically, counsel questions the district court’s application of

an enhancement for obstructing justice and the denial of the

acceptance    of   responsibility    deduction.      See   U.S.   Sentencing

Guidelines Manual §§ 3C1.1 and 3E1.1 (“USSG”).         The Government did

not file a reply brief, and although advised of his right to do so,

Jaimez did not file a pro se supplemental brief.                  Finding no

reversible error, we affirm.

             Jaimez avers that the district court erred in enhancing

his offense level for obstruction of justice.         Jaimez provided the

court and the probation officer with two different true names.             By

supplying an incorrect name, Jaimez “provid[ed] materially false

information” to either the court or the probation officer.                See

USSG §§ 3C1.1, comment. (n.4(f) and (h)).           It is irrelevant that

Jaimez derived no advantage from providing this false information.




                                    - 2 -
The   district     court    properly    enhanced     Jaimez’s    sentence   for

obstructing justice.

              Jaimez also contends that he was improperly denied at

least    a    two-level    deduction   for     acceptance   of   responsibility

because he did accept responsibility for his actions by pleading

guilty.      A defendant is usually not eligible for the acceptance of

responsibility downward adjustment under USSG § 3E1.1 when he

receives an upward adjustment for obstruction of justice under USSG

§ 3C1.1.      See United States v. Murray, 65 F.3d 1161, 1165 (4th Cir.

1995).       Jaimez provided the court and the probation officer with

two different true names, actions that are clearly inconsistent

with accepting responsibility.          The district court did not err by

denying him the adjustment.

              In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                  We

therefore affirm Jaimez’s conviction and sentence.                  This court

requires that counsel inform Jaimez, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Jaimez requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                Counsel’s

motion must state that a copy thereof was served on Jaimez.




                                       - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -